Mr. Justice Duhcah delivered the opinion of the court. Abstract of the Decision. . 1. Automobiles and garages, § 2*—when owner of machine operated rapidly on wrong side of street liable for injuries to pedestrian. In an action for personal injuries by an infant, the evidence though disputed, tended to show that plaintiff, a boy between ten and eleven years old, while crossing a public street near its intersection with another street, with a roller skate on one foot, was struck and injured by an automobile truck running on the wrong side of the street at high speed. Held defendant’s negligence was for the jury. 2. Roads and bridges, §. 228*—when pedestrian may expect compliance with law of the road. One crossing a public street may reasonably expect that danger from vehicles will arise only from persons driving in conformity with the law of the road. 3. Instructions, § 7*—necessity for accuracy where evidence is conflicting. Where the evidence is conflicting as to the seriousness of the injury, instructions on damages must be accurate. 4. Damages, § 25*—injury to personal appearances. In an action for personal injuries, injury to personal appearance is not a proper element of damages. 5. Automobiles and garages, § 3*—when evidente of speed not incompetent because of vagueness. In an action for personal injuries inflicted by an automobile, testimony that the automobile “ran fast,” “ran very fast,” “ran mighty fast” is not wholly incompetent because of its vagueness, particularly where ^appellant’s evidence was to the effect that the automobile was “running slow.”